I concur in this dissenting opinion of Mr. Justice Cothran. In addition to the authorities cited by him, reference is made to the case of Joye v. Insurance Co., 54 S.C. 371; *Page 267 32 S.E., 446, where it is held that even a promise to pay by the president of the company, followed by a denial of liability, is not a waiver.
To hold the defendant-appellant liable in this case, under the facts of the case, tends to set aside the provisions of the statute and the rules of the order, and results practically in insuring a dying man.